Citation Nr: 0919481	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  02-07 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total rating due to individual 
unemployability caused by service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran had multiple periods of active duty, including 
those from July 1969 to November 1975 and from November 1990 
to October 1991.  He also had periods of Active Duty 
Training.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The Veteran has a combined rating of 50 percent due to 
the following service-connected disabilities:  atrial 
fibrillation, evaluated as 30 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; and right 
shoulder arthritis, evaluated as 10 percent disabling. 

2.  The Veteran has a General Educational Development Test 
(GED) diploma and work experience as a truckdriver.

3.  The Veteran's service-connected disorders preclude him 
from securing and following a substantially gainful 
occupation consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 3.340, 3.341, 4.3, 4.16, 4.18 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of his appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the Veteran in the development of the issue of 
entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

Analysis

The Veteran contends that his is unemployable primarily as a 
result of his service-connected atrial fibrillation.  
Therefore, he maintains that he should be granted a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  After carefully considering 
the claim in light of the record and the applicable law, the 
Board finds that the evidence is at least in equipoise.  
Accordingly, the appeal will be allowed.  

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability due to 
service-connected disability.  When the Veteran's schedular 
rating is less than total, a total rating may, nonetheless, 
be assigned.  Where, as in the instant case, there are two or 
more disabilities, at least one disability must be ratable at 
40 percent or more, and any additional disabilities must 
result in a combined rating of 70 percent or more.  In 
addition, the disabled person must be unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. § 
4.16(a), 4.18.  

A review of the evidence discloses that service connection is 
in effect for atrial fibrillation, evaluated as 30 percent 
disabling; Type II diabetes mellitus, evaluated as 20 percent 
disabling; and right shoulder arthritis, evaluated as 10 
percent disabling.  The combined disability rating is 50 
percent.  38 C.F.R. § 4.25 (2008).  Although such ratings do 
not meet the criteria set forth in 38 C.F.R. § 4.16(a), a 
TDIU may be assigned on an extra-schedular basis for veterans 
who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b). 

The record reveals that the Veteran has a GED and work 
experience as a truckdriver.  However, he has been unemployed 
since October 2000, reportedly as a result of his service-
connected atrial fibrillation.  

In 2000 and 2001, his treating VA physicians concluded that 
he should no longer drive a truck, due to that disorder; and 
in January 2002, the Social Security Administration awarded 
the Veteran benefits due, solely, to his recurrent 
arrhythmia.  Thereafter, the Veteran continued to be followed 
for atrial fibrillation.  Accordingly, he was scheduled for a 
VA examination to determine whether he was unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disabilities.

In July 2007, following the VA examination, the examiner 
concluded that the Veteran was unemployable due to multiple, 
profound problems associated with his atrial fibrillation and 
difficulties with concentration.  However, it was unclear 
whether the Veteran's problems with concentration were the 
result of his service-connected disabilities or to a separate 
entity.  Therefore, the Veteran was scheduled for a 
psychiatric examination.

In December 2008, following the VA psychiatric examination, 
the relevant diagnosis was PTSD, manifested in part by 
deficits in concentration and short-term memory.  However, 
the examiner stated that it was outside the scope of his 
expertise to make a determination as to whether the Veteran's 
service-connected disabilities were causing his cognitive 
deficits.  

While the results of the VA psychiatric examination are not 
conclusive, they do not provide any affirmative evidence that 
Veteran's impaired concentration is not related to his 
service-connected disabilities.  In fact, when combined with 
the results of the July 2007 VA examination, the opinions of 
the Veteran's VA treating physicians, and the records from 
the Social Security Administration, the evidence strongly 
suggests that the Veteran is unemployable due to his service-
connected atrial fibrillation.  At the very least, there is 
an approximate balance of evidence both for and against the 
claim that he is unable to secure or follow a substantially 
gainful occupation due solely to his service-connected 
disabilities.  Under such circumstances, all reasonable doubt 
is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Accordingly, the claim of entitlement to a 
TDIU is granted; and the appeal is allowed.  


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


